Exhibit 10.1

AMENDMENT TO THE LETTER AGREEMENT
BETWEEN TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA AND
REAL ESTATE RESEARCH CORPORATION

[c56067_ex10-1x1x1.jpg]

This Amendment (“Amendment”) to the Letter Agreement (“Agreement”) dated
February 22, 2006 between the Real Estate Research Corporation, with its
principal offices at 980 N. Michigan Avenue, Suite 1110, Chicago, Illinois 60611
(“RERC”) and Teachers Insurance and Annuity Association of America, a New York
corporation, having its principal offices at 730 Third Avenue, New York, New
York 10017-3206 (“Company”), acting on behalf of the TIAA Real Estate Account,
is dated December 17, 2008 and shall be effective as of January 1, 2009.

STATEMENT OF PURPOSE

WHEREAS, RERC and the Company entered into an Agreement on February 22, 2006 for
the purpose of RERC serving as the independent fiduciary for the TIAA Real
Estate Account; and

WHEREAS, the Agreement provided for a three (3) year term commencing on March 1,
2006; and

WHEREAS, the parties have agreed to amend the Agreement to, among other things,
extend the term for an additional three (3) year period, through February 29,
2012, and are entering into this Amendment to set forth their understanding with
respect thereto; and

WHEREAS, the parties desire to amend the Agreement to reflect certain additional
services performed or expected to be performed by RERC and modify the rates with
respect thereto.

NOW THEREFORE, In consideration of the mutual promises and covenants contained
herein, and for other valuable consideration, the adequacy and sufficiency of
which are hereby acknowledged, the parties agree as follows:

AGREEMENT

1.   Section 9.A. of the Agreement is hereby replaced in its entirety by
inserting the following sentence in lieu of the current sentence in Section 9.A:
              “The term of the Agreement shall become effective on January 1,
2009.”           2.   The first sentence of Section 9.B of the Agreement is
hereby replaced in its entirety by inserting the following sentence:            
  “The Independent Fiduciary’s appointment shall commence on the date this
Agreement becomes effective for a term extending through February 29, 2012, and
shall be renewable by the Company, from time to time, and without limitation on
the number of renewals, for additional three (3) year terms.”   3.   The
following paragraph shall be added to Section 4.A. of the Agreement as a new
Section 4.A.(9):       “(9)   The Independent Fiduciary and management of the
Company, acting on behalf of the Account, may agree to have more frequent
communications than required under PTE 96-76 and under this Agreement to discuss
the affairs of the Account, including but not limited to the economic conditions
impacting the commercial real estate markets and valuations of the assets and
liabilities in the Account and oversight with respect to the Account’s liquidity
position from time to time.”


--------------------------------------------------------------------------------



4.       

Schedule 1 of the Agreement is hereby replaced in its entirety with the
following language:

     

“The fee payable to RERC shall be a fixed fee of One Hundred Twenty-Five
Thousand Dollars ($125,000) per calendar quarter (or Five Hundred Thousand
Dollars ($500,000) per year), plus its reasonable out-of-pocket expenses. The
fee shall be paid quarterly, as of the last business day of each calendar
quarter, with the first payment due as of March 31, 2009. An additional fee
shall be payable to RERC equal to Twenty-Five Thousand Dollars ($25,000) per
calendar quarter in the event that the Company shall become obligated to
purchase Liquidity Units in the Account, provided (i) such additional fee shall
be payable so long as the Company holds any Liquidity Units, (ii) such
additional fee shall be pro rated during any calendar quarter to the extent the
Company does not hold Liquidity Units for the full quarter, and (iii) in the
event the Company holds Liquidity Units in excess of the “Trigger Point”
established by RERC, then the Company (on behalf of the Account) and RERC shall
negotiate in good faith to determine any appropriate additional compensation
payable to RERC in respect of RERC’s enhanced responsibilities after such point,
subject at all times to the requirements and limitations set forth in PTE 96-76.
Payments for the period January 1, 2012 through February 29, 2012 shall be pro
rated based on the rates set forth in this paragraph.

     

Notwithstanding the foregoing, no further payment during any fiscal year shall
be paid to RERC by the Company, the Account or any affiliates thereof if such
payment, when aggregated with all other payments from the Company, the Account
or its affiliates to RERC and its affiliates during such fiscal year, would
exceed five percent (5%) of RERC’s annual gross income from all sources during
RERC’s preceding fiscal year (the “5% Limit”). In addition to the covenants set
forth in Section 5.B. of the Agreement, the parties hereto agree to work in good
faith and cooperate reasonably in advance of any payment under this Agreement to
ascertain whether the 5% Limit may be reached, including but not limited to RERC
making its independent auditors available for consultation with the Company,
upon reasonable request and with reasonable notice.”

     

Direct out-of-pocket expenses shall be reimbursed as incurred and shall be
limited to reasonable travel-related expenses, including transportation, hotels,
and meals incurred in the performance of RERC’s duties. RERC shall, however,
bear the cost of all operating and administrative expenses relating to the
performance of its obligations and duties under this Agreement.”

 

5.      The Agreement as modified by this Amendment (“Modified Agreement”)
constitutes the entire agreement between the parties with respect to the subject
matter hereof. Except as expressly set forth herein, all terms contained in the
Agreement shall remain in full force and effect, unmodified and unamended. The
Modified Agreement supersedes all prior and contemporaneous agreements between
the parties in connection with the subject matter hereof. No officer, employee,
servant or other agent of either party is authorized to make any representation,
warranty or other promise not expressly contained herein with respect to the
subject matter hereof. Capitalized terms used in this Amendment but not defined
shall have the meanings ascribed to them in the Agreement.

     

6.      This Amendment may be executed in any number of counterparts, each
executed counterpart constituting an original, but all together in one
agreement.


--------------------------------------------------------------------------------



     The parties to this Amendment have caused it to be executed by their duly
authorized officers effective as of the date and year referenced below.

  TEACHERS INSURANCE AND ANNUITY     REAL ESTATE RESEARCH CORPORATION  
ASSOCIATION OF AMERICA, ON BEHALF OF         THE TIAA REAL ESTATE ACCOUNT      
          By: /s/ Erwin Martins   By: /s/ Kenneth P. Riggs, Jr.           Name:
Erwin Martins   Name: /s/ Kenneth P. Riggs, Jr           Title: Executive Vice
President – Risk Management   Title: President and Managing Principal


--------------------------------------------------------------------------------